         Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 1 of 25




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA,                         )
                                                  )
                               Plaintiff,         )
                                                  )
                                                  )     CRIMINAL NO. 15-491 JHS
               v.                                 )
                                                  )
RENEE TARTAGLIONE,                                )
                                                  )
                               Defendant.         )
                                                  )


                DEFENDANT RENEE TARTAGLIONE’S MOTION
          TO FORFEIT $1,040,900 PRESENTLY HELD BY CLERK OF COURT

       Defendant Renee Tartaglione through counsel respectfully requests the Court to forfeit

$1,040,000 of proceeds from the sale of a property located on 5th Street in Philadelphia, as the

Court originally ordered in its Preliminary Order of Forfeiture dated April 11, 2018. These funds

presently sit in an account at the Clerk’s Office. For the reasons set forth in the attached

Memorandum of Law, the Constitution and applicable statutes and regulations require forfeiture

of this property as opposed to the payment of these monies to satisfy the Defendant’s restitution

obligation. The Government’s contractual obligations to the Defendant also require this result.

       The requested relief will not affect the Amended Judgment in this case. The forfeiture

and restitution ordered will remain the same. The requested relief will only impact the method

by which funds are directed to the Pennsylvania Attorney General’s Office for use to help needy

Philadelphians.

       Finally, forfeiture of the $1,040,900 is not only required by law, it is fair. The

Government previously waived its right to these monies. The Government should facilitate the
         Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 2 of 25




prompt remission of the funds in full to victims through the DOJ’s forfeiture remission process.

       WHEREFORE, defendant Renee Tartaglione respectfully requests that the Court amend

its April 11, 2018, Order to revert to its original language, which forfeited all of the proceeds

from the sale of the 5th Street property originally held in the U.S. Marshal asset seizure account.



Dated: June 21, 2021                                  Respectfully submitted,


                                                             /s/ Christopher R. Hall
                                                      Christopher R. Hall
                                                      Saul Ewing Arnstein & Lehr
                                                      1500 Market Street, 38th Floor
                                                      Centre Square West
                                                      Philadelphia, PA 19102
                                                      Telephone: (215) 972-7180
                                                      Email: chris.hall@saul.com

                                                      Attorney for Defendant Renee Tartaglione




                                                  2
        Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 3 of 25




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA,                         )
                                                  )
                              Plaintiff,          )
                                                  )
                                                  )     CRIMINAL NO. 15-491 JHS
               v.                                 )
                                                  )
RENEE TARTAGLIONE,                                )
                                                  )
                              Defendant.          )
                                                  )


                   MEMORANDUM OF LAW IN SUPPORT OF
                DEFENDANT RENEE TARTAGLIONE’S MOTION
          TO FORFEIT $1,040,900 PRESENTLY HELD BY CLERK OF COURT

I.     INTRODUCTION

       By Order dated April 11, 2018, the Court entered a forfeiture money judgment in favor of

the Government in the amount of $2,401,850. To partially satisfy this judgment, the Court

initially forfeited $2,000,000 in proceeds from the sale of a property located on 5th Street in

Philadelphia. The Court subsequently reversed part of its order on the advice of the

Government, directing $1,040,900 of the $2,000,000 to be paid instead as restitution to the

Pennsylvania Attorney General. The Court made this change for the laudable purpose of

promptly directing funds to Philadelphians in need. For the reasons set forth below, the

Government incorrectly advised the Court on its ability to convert forfeited funds to restitution.

The Constitution and applicable statutes and regulations require forfeiture of this property, as do

the Government’s contractual obligations to the Defendant.

       There is time to correct the Government’s error while still achieving the Court’s laudable

goal. The funds presently sit in an account at the Clerk of Court’s Office. The Defendant has
         Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 4 of 25




exhausted her direct appeal of the judgment – the Court’s Amended Judgment Order is final.

The Government can now promptly direct forfeited funds to the Pennsylvania Attorney General

through the lawful means of remission to victims.

       To that end, the Defendant respectfully requests that the Court forfeit the $1,040,000. It

could do this by amending its April 11, 2018, Order to revert to its original language, which

forfeited the full $2,000,000 from the sale of the 5th Street property. This will not affect the

Amended Judgment in the case. The forfeiture and restitution ordered to be paid by the

Defendant will remain the same. It will only impact the execution of the forfeiture and

restitution orders, and the mechanism by which funds are directed to the victims. Forfeiture of

the $1,040,900 and an award of those funds to the Pennsylvania Attorney General’s Office

through the DOJ remission process is not only required by law, it is fair. The Government

previously contracted with the Defendant to dispose of the funds in this way, and waived its

claim to these monies. The Government should facilitate the prompt remission of the funds in

full to victims now.

II.    PROCEDURAL HISTORY

       A.      Indictment and Forfeiture Notice

       On January 26, 2016, a grand jury returned a Superseding Indictment against defendant

Renee Tartaglione alleging she had charged excessive rent to the Juniata Community Mental

Health Clinic (“the Juniata Health Clinic”) and had caused the Clinic to issue other unjustified

payments to her (Dkt. 3). The Superseding Indictment included a Notice of Forfeiture.

       On February 22, 2016, the Government filed a Bill of Particulars (Dkt. 13) that identified

two properties from which the Clinic had operated as subject to forfeiture, including 2637-2645

North 5th Street, Philadelphia, PA ("the 5th Street Property”).



                                                  2
        Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 5 of 25




       B.      The Preliminary Order of Forfeiture

       On June 23, 2017, a jury convicted Ms. Tartaglione on all counts, triggering forfeiture

proceedings pursuant to federal law and rules of criminal procedure.

       On June 29th, the parties agreed the 5th Street Property could be sold for $3 million, with

net proceeds of $2,164,033. Government’s Motion for Preliminary Order of Forfeiture (“Motion

for POF”) Dkt. 177-4. The government and Ms. Tartaglione agreed to place $2 million of the net

proceeds into an escrow account as a substitute for the building itself pending the forfeiture

proceedings. Dkt. 177 at p. 18. An “Agreement for Interlocutory Sale of Property” governed the

disposition of the proceeds. Paragraph 8.a. of the Agreement provided in pertinent part:

         The Government and the defendant agree to the sale of the 5th Street Property pursuant
         to the following conditions:

              i. The amount of $2,000,000.00 from the proceeds from the sale of the 5th Street
              Property shall be paid to the “United States Marshals Service” and will be held by
              the United States Marshal Service in its Seized Assets Deposit Account.

              ii. The $2,000,000.00 of proceeds from the sale of the 5th Street Properly paid to
              the United States Marshal Service shall become a substitute res subject to
              forfeiture in place of the 5th Street Property. The $2,000,000.00 shall be held in an
              account maintained by the United States Marshals Service pending the conclusion
              of the forfeiture action.

Dkt. 177-4.

       The Government then sought a forfeiture money judgment of $2,561,250 and pursued

both direct proceeds from the crimes and substitute assets. Dkt. 177 at pp. 1, 3, 17, 21-22, 25.

For the substitute assets, the government pursued “the funds from the sale of the 5th Street

Building that remain in the escrow account after the directly traceable proceeds are paid out.”

Dkt. 177 at p. 25. The government affirmatively asserted that the forfeiture of both proceeds and

substitute assets was mandatory. Supplemental Memorandum Regarding Loss and Forfeiture,

Dkt. 206 at 7, 18, 22. The Government asserted the Court had no discretion, including with


                                                 3
         Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 6 of 25




regard to substitute assets: “[t]he forfeiture statutes make clear that if assets traceable to the full

amount of criminal proceeds are unavailable, and the government can show that this is a result of

the defendant’s actions, the court ‘shall order’ the forfeiture of substitute assets.” Id. at 22

(quoting 21 U.S.C. §853(p); emphasis added by Government).

        The Court held hearings on the Government’s Motion for POF on January 18 and 19,

2018. The Court granted the Government’s Forfeiture Motion in part and denied it in part by

Order entered April 11, 2018. The Court found (1) the government was entitled to a total money

judgment of $2,401,850; (2) of this amount, only $959,100 could be traced to the 5th Street

Property; and (3) this left a balance of $1,442,750 to be recovered from substitute assets if the

Government proved the predicate requirements for that punishment. Court’s Opinion dated

April 11, 2018, at pp. 8-9, 58-61, Dkt. 215. The Court then found that the Government had

proven the statutory requirements for the forfeiture of substitute assets because the Defendant

had commingled proceeds with other funds that could not be divided without difficulty. Id. at

60. As a result, the Government was also entitled to forfeit (a) the remaining proceeds from the

sale of the 5th Street Property and (b) Defendant’s remaining real estate holdings to recover up to

the balance due on the money judgment. Id. at 58-61. The Court specifically noted that the

Government sought to satisfy the $1,442,750 balance with the funds that remained in escrow

from the sale of the 5th Street Property. Dkt. 215 at 59.

        The 5th Street escrow had had an opening balance of $2,000,000. After subtracting

$959,100 to satisfy the Court’s order of forfeiture of direct proceeds, a balance of $1,040,900

remained (the “5th Street Escrow Balance”). The Court ruled that the 5th Street Escrow Balance

“be applied to the outstanding money judgement as substitute assets” pursuant to 21 U.S.C.




                                                   4
        Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 7 of 25




§853(p)(2). Dkt. 215 at p. 61. The Court also ruled that the Government was entitled to satisfy

the remaining $401,850 on the money judgment with the Defendant’s other substitute assets. Id.

       The Court’s Judgement and Preliminary Order of Forfeiture that followed tracked the

Court’s Opinion. Dkt. 216. The Court ordered the Defendant’s right, title and interest in the 5th

Street Property Escrow Balance “forfeited to the United States.” Id. at ¶¶10(A), 11, 12. The

forfeiture order took effect immediately: “Upon entry of this Order, the United States is

authorized to seize the balance of the escrowed funds, plus interest, from the sale of the 5th

Street Building, as identified in paragraph 10(A).” Id. at ¶12.

       C.      The Court’s Concern that its Forfeiture Order Would Divert Available
               Funds from Victims

       Toward the end of the Defendant’s sentencing hearing on June 27, 2018, the Court found

that restitution was due in the amount of $2,076,124 separate and apart from the forfeiture

money judgement (understanding that the remedy of restitution and the punishment of forfeiture

largely overlap and duplicate one another). Tr. at 92-93. The Court then Ordered this amount

paid to the Pennsylvania Attorney General in trust for a successor nonprofit organization to the

Juniata Health Clinic.

       But the Court doubted the Defendant would have sufficient assets to pay both restitution

and forfeiture. Id. And the Court noted the Defendant “may not own some of these properties

[which the Government had noticed for forfeiture], that some of these properties may be held in

joint names with her husband as tenants by the entireties.” Tr. at pp. 93. The Court expressed

concern that victims would suffer from the absence of sufficient assets to satisfy both financial

obligations. Id.

       The Court noted that the Government had represented in the Presentence Investigation

Report that the forfeiture money judgment would be used to help the people of Philadelphia. Tr.


                                                 5
        Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 8 of 25




at 102. The Court pressed the Government for specifics on how that would happen and for a

response to the possibility that the Pennsylvania Attorney General would “never see any money.”

Tr. at p. 93. The Court postponed imposition of sentence to resolve these questions and directed

the assigned Assistant U.S. Attorney to confer with her superiors on how to solve the “dilemma”

of Government forfeiture of substantially all of the Defendant’s assets, which would render the

Court’s restitution order “paper only.” Tr. at 94.

       The U.S. Attorney’s Office replied that the Government had a rightful claim to the

criminally derived proceeds and substitute assets because it had undertaken the effort to seize

properties at the time of indictment. Tr. at 95-96. Restitution was a “separate question,” the

Government cautioned. In instances where there were insufficient funds to restore victims, there

was an administrative process by which the Department of Justice could “reroute forfeiture

money” to make victims whole. Tr. at 96. The Assistant U.S. Attorney assured the Court the

Government was “cognizant of our ability” to provide proceeds from forfeited property to

victims, and promised the Court it would. Tr. at 97. “[T]here are tools available to us in the

forfeiture process for that, which we will be undertaking.” Id.

       This pleased the Court. The Court “want[ed] to recommend that the Government see that

forfeiture money [go] towards payment to the Pennsylvania Attorney General.” Tr. at 98. The

Court then continued the sentencing to a new date to permit the Government to provide “detailed

information” on how it proposed to use “the forfeiture money,” how the process would work,

and how long the process would take. Tr. at 101.

       The Government then sought to manage the Court’s expectations on the time frame. The

Assistant U.S. Attorney advised the Court that the administrative process by which the

Government shared forfeiture monies with victims was “yet down the road.” The Court,



                                                6
         Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 9 of 25




however, encouraged the Government to focus on the big picture: “there’s $2 million sitting in

the Clerk’s office in the account.” Tr. at 103. The Court wanted to see whether the Government

could “expedite the process.” Id. The Court suggested the Government consider whether there

was a way to “cut through it” and not “keep the money tied up for a period of time.” Tr. at 104.

The Court did not want the Pennsylvania Attorney General to have to go through a process

“that’s going to take year after year after year.” Tr. at 108.

        D.      Government’s Supplemental Sentencing Memorandum and Proposed Order

        The Government filed a Supplemental Sentencing Memorandum on July 9, 2018 to

explain how the Government normally redirects forfeited assets to victims, and why that process

normally takes longer than the Court thought appropriate under the circumstances. The

Government also proposed a faster “route” – to which the Government was willing to agree – if

the Court took certain steps. Government’s Supplemental Sentencing Memorandum at 11, Dkt.

233. The Government assured the Court that it had had “extensive discussions” with “forfeiture

specialists both at the U.S. Attorney’s Office and Department of Justice” to formulate a faster

option. Id. at 2.

        Internal DOJ procedures governed the normal process by which DOJ redirected assets to

victims, the Government explained. Usually, the Government would not begin that process until

all appeals were exhausted and other requirements were met. Id. at 10-11.

        Before offering a work-around, the Government made clear that the Executive Branch –

and not the Judiciary – had the power to decide whether to use forfeited money to restore

victims. Dkt. 233 at 6-7. The Government also made clear it had a right to seek forfeiture in

addition to restitution without providing for victims, even though these rights and remedies

doubled the payment defendants were required to make and threatened to make restitution a

hollow promise. Id. at 8-9. The Government then offered – because of the “unique
                                                  7
        Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 10 of 25




circumstances of this case” – to take an “avenue” to get money into the hands of the State

Attorney General’s Office as soon as possible. Id. 233 at 11.

       The Government offered to “forgo the forfeiture of the $1,040,900 in liquid substitute

assets” held in the 5th Street escrow account “so that that sum could be paid promptly to the

defendant’s victims as restitution.” Id. at 3. But the Government would do this only if the Court

first found the defendant was the alter ego of Norris Hancock LLC (which held title to the 5th

Street Building), a fact the Government asserted had been “proved unequivocally” at trial. Id. at

p. 12. This, the Government claimed, would permit the Court to Order the U.S. Marshal to

transfer the $1,040,900 from their Seized Asset Deposit Fund to the Clerk of the Court for

payment as restitution to the Pennsylvania Attorney General. Id. at 3, 12-13.

       In setting these conditions for releasing its claim to the $1,040,900, the Government

admitted that it was for all practical purposes giving up its opportunity to forfeit substitute assets

in this amount. The Government conceded it expected a “very large” shortfall in assets to satisfy

the forfeiture money judgment. Id. at p. 13, n.16.

       The Government provided the Court with a proposed order to execute this work-around,

styled “Order for Restitution and Amended Preliminary Order of Forfeiture.” Dkt. 234. The

proposed order represented that (1) the Court had identified the balance of $1,040,900 in the 5th

Street Escrow as a substitute asset “available to the government in forfeiture,” (2) the

Government could lawfully “withdraw its request for forfeiture of the $1,040,900 as a substitute

assets,” and (3) the Court could apply those funds to restitution. Id. at ¶¶12, 13. As we shall see

below, the Government mischaracterized the nature of the escrow balance and incorrectly

advised the Court that the Executive Branch could lawfully withdraw its forfeiture claim to the

proceeds.



                                                  8
         Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 11 of 25




         E.     Second Sentencing Hearing

         On July 12, 2018, the Court reconvened the sentencing hearing and ordered the defendant

remanded to the custody of the Bureau of Prisons for a term of 82 months imprisonment

followed by three years supervised release. A special assessment of $5,300 was also due,

payable immediately. Transcript of July 12, 2018 Sentencing Hearing at 86. The Court also

ordered the Defendant to pay $2,338,691 in restitution, and directed her to make payments

payable to the Clerk at the District Court for distribution to victims. The Court also directed the

Clerk to remit most of any restitution payments received – up to $2,076,124 – to the

Pennsylvania Attorney General’s Office in trust for a successor nonprofit charitable organization

to the Clinic. Tr. at 88-89.

         The Court addressed the interplay between restitution and forfeiture at the beginning of

the hearing. The Court noted the Government had “come up with a legal mechanism” to

expedite a good portion of the “forfeiture dollars” to “a noble purpose,” that is “to the

Pennsylvania Attorney General for distribution to appropriate similarly situated non-profits.” Tr.

at 15.

         The Court returned to this issue toward the end of the hearing at the time it imposed

sentence. It noted the Government had recommended a way to “handle the restitution or the

forfeiture money” and had proposed an order for restitution and an amended preliminary order of

forfeiture which the Court would sign and make part of the record. Tr. at 84. The Court then

signed the Order for Restitution and Amended Preliminary Order of Forfeiture as drafted by the

Government. Dkt 236.

         F.     The Judgment and Conviction Order

         The Court entered its Judgement on July 17, 2018. The Court sentenced defendant

Tartaglione to 82 months imprisonment and three years’ supervised release. Dkt. 243, Amended

                                                  9
        Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 12 of 25




Judgment at pp. 3, 4. The Judgement also imposed Criminal Monetary Penalties: an assessment

of $5,300 and restitution in the amount of $2,339,691. Amended Judgment at p. 7. The

restitution was payable to two entities: $2,076,124 to the Pennsylvania Attorney General’s Office

and $263,567 to the IRS (later corrected on July 25, 2018 to $263,567). Id.

       A Schedule of Payments appeared on page 8. The Court ordered the Defendant to pay a

lump sum assessment of $5,300 “immediately,” with the “balance due” in equal monthly

installments of $2,000 over a period of 36 months to commence 30 days after the Defendant’s

“release from imprisonment to a term of supervision.” An additional special instruction required

“[a]n initial payment of $25,000” due on or before August 13, 2018. The Judgment included the

forfeiture amount, providing that the defendant “shall forfeit” to the United States “$2,401,850.”

Id.

       G.      Defendant’s Motion to Vacate, Clarify or Modify Order for Restitution and
               Amended Preliminary Order of Forfeiture

       The Defendant first learned the Government intended not to credit the full amount of the

5th Street escrow to Defendant’s forfeiture obligation after she offered – within a week of

sentencing – to apply the proceeds from the sale of a property in Ventnor NJ to her forfeiture,

special assessment, and restitution obligations. The Government replied on July 27, 2018 and

informed the Defendant that it did not believe the full amount of the 5th Street Escrow applied

toward forfeiture. Dkt. 245-3. The Defendant filed a Motion to Vacate, Clarify or Modify Order

for Restitution and Amended Preliminary Order of Forfeiture on August 6, 2018. Dkt. 245. The

Government responded on August 9, 2018, asserting the Court lacked jurisdiction to address the

Defendant’s motion on several grounds, including that Defendant’s Notice of Appeal had

divested the Court of jurisdiction. Dkt. 246 at pp. 1-2. The Court agreed. By Order entered




                                                10
        Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 13 of 25




August 27, 2018, the Court denied the Motion on the ground that it did not have jurisdiction to

modify the sentence. Dkt. 248, Order entered August 27, 2018 at n.1.

       H.      Defendant’s Appeal

       Defendant Tartaglione appealed the following five issues: (1) the scope of permitted

expert witness testimony at trial, (2) the amount of forfeiture, (3) the amount of restitution

payable to the IRS, (4) whether the Clinic’s beneficiaries qualified as victims, and (5) whether

the Court could order restitution payable to the Pennsylvania Attorney General. The Court of

Appeals affirmed this Court’s rulings on the first three issues, and affirmed the restitution award

on the ground that any error on the fourth and fifth issues was harmless because succeeding on

them would not affect the restitution award to the Pennsylvania Attorney General’s Office as

Trustee. United States v. Tartaglione, 815 Fed. Appx. 638, 653 (3rd Cir. 2020). The time for

appeal to the United States Supreme Court has passed. The Amended Judgment is final.

       I.      The Government’s Effort to Forfeit Additional Property and Its Affirmation
               that Insufficient Substitute Assets Existed to Satisfy the Forfeiture Money
               Judgment

       On April 12, 2019, the Government filed a Motion for Preliminary Order of Forfeiture for

Substitute Asset and Additional Property Subject of Forfeiture. By the motion, the Government

sought to forfeit real property located at 2117 Palethorp Street in Philadelphia – in addition to

other real properties against which the Government had already moved – to satisfy the

Defendant’s outstanding forfeiture obligation. Dkt. 284.

       The Government then re-affirmed the admission it had made when it proposed a way to

work-around the forfeiture remission process to direct the 5th Street Escrow Balance to the

Pennsylvania Attorney General via the mechanism of restitution. The Government advised the

Court that the Government needed to forfeit the Palethorp property because the other real



                                                 11
        Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 14 of 25




properties the Court had previously ordered forfeited were insufficient to cover the Defendant’s

forfeiture obligation:

       Given the valuation of those properties, the government expects that a substantial
       balance will remain due and owing on the forfeiture debt even after those properties are
       finally forfeited, and that that debt will exceed the value of the property (the lot on
       Palethorp) that is the subject of this order.

Id. at n.3 (emphasis added). This was a remarkable statement. When coupled with the

Government’s Supplemental Sentencing Memorandum, it makes clear the Government knew – at

the time it forewent its claim to the liquid 5th Street Escrow Balance – that the Defendant did not

have sufficient substitute assets to satisfy her outstanding forfeiture obligation.

       The Defendant’s husband, Carlos Matos, filed a Petition for Hearing to Adjudicate

Validity of His Interest in Real Property on April 25, 2019. Dkt 291 (“the Matos Petition”). The

Matos Petition asserted an interest as an innocent third party in the Palethorp Property and two of

the properties identified in the Court’s Preliminary Order of Forfeiture dated April 11, 2018.

Dkt. 284.

       The Government included a proposed order with its Palethorp forfeiture motion. Dkt.

284. The Court signed the Preliminary Order of Forfeiture for Substitute Asset and Additional

Property Subject to Forfeiture on May 16, 2019. Dkt. 296.

       J.      The Current Location of the 5th Street Escrow Balance

        The substitute asset monies from the sale of the 5th Street Property currently sit in the

Clerk’s Office. See Case Inquiry Report No. DPAE215CR000491 dated 3/29/2001 (copy

attached as Exhibit A). The funds are identified as “Victim Restitution” funds “collected” from

the defendant. Exhibit A, p. 2. The transaction detail shows that two checks from “Renee

Targaglione” in the amount of $5,300 and $1,035,600 respectively were received by the Clerk’s

Office on May 8, 2019. On information and believe, these two checks came from the U.S.


                                                  12
        Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 15 of 25




Marshal and represent the $1,040,900 balance from the 5th Street escrow account. The

Defendant had previously paid her $5,300 special assessment, within a week of sentencing. It is

not apparent why the Clerk allocated $5,300 from the 5th Street Escrow Balance to the

Defendant’s special assessment.

III.   ARGUMENT

       The Constitution and applicable statutes and regulations, and the Government’s

contractual obligations to the Defendant, require the Court to forfeit the $1,040,900 the 5th Street

Escrow Balance. The funds presently sit in an account at the Office of the Clerk. The Court can

forfeit these monies by reverting to its original April 11, 2018 Order, which forfeited the full

$2,000,000 from the 5th Street Property sale. This will not affect the Amended Judgment in this

case. The forfeiture and restitution ordered to be paid by the Defendant will remain the same. It

will only impact the manner of execution of the forfeiture and restitution orders, and the

mechanism by which funds are directed to the victims. Forfeiture of the $1,040,900 and an

award of those funds to the Pennsylvania Attorney General’s Office through the DOJ remission

process is not only required by law, it is fair. The Government agreed by written contract to

apply these funds to the Defendant’s forfeiture obligation, and previously waived its claim to

these monies in favor of victims. It should facilitate their prompt remission to victims in full

now via the DOJ process for the remission of forfeited assets to victims.

       A.      The Court Correctly Determined in its Original Opinion dated April 11, 2018
               that the Forfeiture Statutes and Federal Rules of Criminal Procedure
               Required Forfeiture of the 5th Street Escrow Balance as a Substitute Asset

       The forfeiture statutes enacted by Congress require courts to forfeit substitute assets if

assets traceable to the full amount of criminal proceeds are unavailable as a result of the

defendant’s actions. 28 U.S.C. §2461(c); 21 U.S.C. § 853(p)(2). Here, the Court applied these

statutes correctly after conducting hearings on January 18 and 19, 2018. The Court issued an

                                                 13
        Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 16 of 25




Opinion on April 11, 2018 in which it found (1) Tartaglione had derived criminal proceeds in the

amount of $2,401,850; (2) only $959,100 of this amount was traceable to the 5th Street Building;

(3) $1,442,750 in untraceable criminal proceeds remained; (4) $959,100 of the $2,000,000 in the

5th Street escrow was forfeited as traceable criminal proceeds; and (5) the balance of the 5th

Street escrow in the amount of $1,040,900 was forfeited as a substitute asset, leaving a balance

of $401,850 to be satisfied from any additional substitute assets the government could locate.

Opinion at 59 - 61.

       The Court noted that 28 U.S.C. §2461(c) and 21 U.S.C. §853(p) required the Court to

forfeit “substitute property” when the proceeds of a criminal’s conduct could not be located upon

the exercise of due diligence. Court’s Opinion at 58. The Court quoted the mandatory language

of §853(p)(2): “the court shall order the forfeiture of [available substitute assets].” Id. (emphasis

added). The Court then quoted United States v. Alamoudi, 452 F.3d 310, 314 (4th Cir. 2006) for

the proposition that §853(p) is not discretionary but instead “mandates forfeiture of substitute

assets ‘when the tainted property has been placed beyond the reach of a forfeiture.’” Id. (quoting

Alamoudi, 452 F.3d at 314).

       The Federal Rules of Criminal Procedure make clear the Court correctly ruled it had to

apply the balance of the 5th Street escrow to satisfy the Defendant’s forfeiture obligation.

Fed.R.Crim.P. 32.2(b)(2) provides that courts “must promptly enter a preliminary order of

forfeiture” directing the forfeiture of “any substitute property” if the government meets the

statutory criteria. See United States v. Vampire Nation, 451 F.3d 189, 202-03 (3rd Cir. 2006).

The Court correctly forfeited the $1,040,900 balance in the 5th Street escrow in its April 11,

2018 Preliminary Order of Forfeiture.




                                                 14
        Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 17 of 25




       B.      The U.S. Attorney’s Office Incorrectly Advised the Court to Misdirect the
               $1,040,900 Away from the Forfeiture Money Judgement.

       The U.S. Attorney’s Office incorrectly advised the Court that it could reverse the April

11, 2018 Preliminary Order of Forfeiture to address the Court’s concern that forfeited cash

would languish for years before getting to the Pennsylvania Attorney General. The U.S.

Treasury’s interest in the property vested no later than April 11, 2018, and the U.S. Attorney’s

Office lacked the authority at that point to redirect the money to the Pennsylvania Attorney

General outside of the remission and mitigation process. The monies have not yet been paid to

the Pennsylvania Attorney General, making it easy to correct that error now. This is required by

the Constitution, the forfeiture statutes enacted by Congress, and regulations adopted by the

Department of Justice.

               1.      The U.S. Treasury’s Interest in the 5th Street Escrow Balance Vested No
                       Later than the Court’s April 11, 2018 Preliminary Order of Forfeiture

       The Third Circuit has not yet determined the point at which the Government’s interest in

substitute assets vests under the forfeiture laws. But other circuits have unanimously agreed that

the government’s interest vests no later than the entry of a Preliminary Order of Forfeiture.

Compare United States v. McHan, 345 F.3d 262, 272 (4th Cir. 2003) (forfeiture of substitute

property "relates back to the date of the acts giving rise to the forfeiture”) with United States v.

Jarvis, 499 F.3d 1196, 1204 (10th Cir. 2007) (government’s interest in substitute assets vests

after conviction and fulfillment of statutory conditions found in §853(p)(1)(A)-(E)).

       Here, the Court found that the statutory conditions for the forfeiture of Tartaglione’s

substitute assets were fulfilled as of April 11, 2018, and directed the forfeiture of the $1,040,900

5th Street Escrow Balance. This substitute asset had already been reduced to cash and sat in a

U.S. Marshal seized asset account. An escrow agreement – which the Government and the

Defendant had signed – governed the account and called for the application of the monies to any

                                                  15
          Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 18 of 25




forfeiture judgment. As of the Court’s April 11, 2018 Order, the cash belonged to the United

States.

          Indeed, the Government’s act of proposing a work-around to direct the monies promptly

to victims made this point clear. The United States Attorney’s Office advised the Court in its

Supplemental Sentencing Memorandum that it would only agree to waive its right to the

forfeited monies if the Court made a finding that the Defendant was sole owner of Norris

Hancock LLC—the nominal owner of the forfeited proceeds. If the Court was not prepared to

make that finding, the U.S. Attorney’s Office advised, then the Government would not agree to

permit the monies to be paid to victims via the restitution process. Dkt. 233 at p.12 n.13. In

sum, the Government controlled the disposition of the 5th Street Escrow Balance at the time of

sentencing by dint of the Court’s April 11, 2018 Order.

                 2.     The Attorney General is Required by Law to Forward Forfeited Money to
                        the U.S. Treasury

          Once the Government’s interest in forfeited property vests, the Department of Justice

must dispose of the property pursuant to law. Title 21, U.S.C. §881 requires the Attorney

General to forward forfeited money to the U.S. Treasury. It provides in pertinent part: “[t]he

Attorney General shall forward to the Treasurer of the United States for deposit … any …

moneys [forfeited under Subchapter I of the Controlled Substances Act].” 21 U.S.C.

§881(e)(2)(B). The Court had proceeded under the forfeiture provisions of Subchapter I of the

Controlled Substances Act when it entered the order of forfeiture against Defendant Tartaglione

pursuant to 21 U.S.C. §851(p). The Attorney General was required by law to forward the

$1,040,900 in cash representing the balance of the substitute res for the 5th Street Property upon

entry of the Court’s Order dated April 11, 2018.




                                                 16
        Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 19 of 25




               3.      The Department of Justice Lacked Discretion to Select Between Various
                       Substitute Assets Potentially Owned by the Defendant Because – as the
                       Government Concedes – Insufficient Additional Substitute Assets Were
                       Available to the Satisfy the Court’s Forfeiture Judgment

       The Government lacked discretion to treat the $1,040,900 5th Street Escrow Balance as a

fungible asset it could exchange for another substitute asset to pay the U.S. Treasury. The

government might enjoy some discretion to select among different substitute assets where a

defendant holds a surplus of assets and the government acts promptly as to each. But that did not

occur here. The Government had filed a bill of particulars as to the 5th Street property.

Fed.R.Crim.P. 32.2 required the Court to “promptly” enter a Preliminary Order of Forfeiture,

which the Court did on April 11, 2018. The Government knew at the time of sentencing that it

would experience a “very large” shortfall on the forfeiture money judgment if it diverted the

$1,040,900 to victims through the restitution process. Government’s Supplemental Sentencing

Memorandum, Dkt. 233, at p. 13, n.16. The Government then confirmed this fact when it moved

to forfeit the Palethorp property shortly after the imposition of sentence. It acknowledged that a

“substantial balance” will remain due and owing on the defendant’s forfeiture debt even if the

Court were to order the forfeiture of all Tartaglione’s potentially available substitute assets.

Government’s Motion to Forfeit Palethorp Property at n.3. Under these circumstances, the

Government lacked discretion to divert any substitute assets to victims outside the remission and

mitigation process.

               4.      Only Congress Can Decide How to Appropriate Monies of the U.S.
                       Treasury

       Article 1, section 9, clause 7 of the U.S. Constitution provides that “[n]o Money shall be

drawn from the Treasury, but in Consequence of Appropriations made by Law; and a regular

Statement and Account of the Receipts and Expenditures of all public Money shall be published

from time to time.” The Clause's words make clear that “[n]o money 'can be paid out of the

                                                 17
        Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 20 of 25




Treasury unless it has been appropriated by an act of Congress.'" U.S. Dep't of Navy v. FLRA,

665 F.3d 1339, 1346 (D.C. Cir. 2012) (quoting OPM v. Richmond, 496 U.S. 414, 424 (1990)).

The Clause "protects Congress's exclusive power over the federal purse," and "prevents

Executive Branch officers from even inadvertently obligating the Government to pay money

without statutory authority." Id. at 1346-47 (internal quotation marks and citations omitted).

       Congress established in the United States Treasury a fund known as the Department of

Justice Assets Forfeiture Fund (the “Assets Forfeiture Fund”). 28 U.S.C. §524(a), (c)(1).

Congress made the Assets Forfeiture Fund available to the Attorney General without fiscal year

limitation for specified law enforcement purposes. §524(c)(1). The permitted purposes include

remission to victims. §524(c)(1)(E)(i).

       The procedures for Justice officials to follow when considering remission or mitigation of

judicial forfeitures are set forth at 28 C.F.R., Chapter 9. Victims may petition for remission. 28

CFR §§9.4(b), (e), 9.8(a)(1). Upon receipt of a petition, the investigating agency and the U.S.

Attorney’s Office make a recommendation to the Chief of the Asset Forfeiture and Money

Laundering Section (now MLARS). §9.4(f). The Chief then decides. §9.4(g).

               5.      It is Not Too Late to Correct the Government’s Error

       It is not too late to correct the U.S. Attorney’s erroneous diversion of forfeiture proceeds

belonging to the U.S. Treasurer. The $1,040,900 from the 5th Street Escrow Balance stills sit in

the Clerk’s Office. The monies have not yet been disbursed to the Pennsylvania Attorney

General. The Court can still achieve the noble goal of providing funds to needy Philadelphians

by directing the Clerk to remit the funds to the U.S. Treasury in partial satisfaction of the Court’s

money judgment Order. The Pennsylvania Attorney General can then apply for remission of the

funds as a victim representative, and this petition should be promptly granted by the Department

of Justice pursuant to 28 C.F.R. Chapter 9. This is the only lawful way to proceed.
                                                 18
        Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 21 of 25




       This solution to the Government’s improvident advice to the Court will not impact the

Amended Judgment in the case. The amount of restitution ordered and the Court’s forfeiture

money judgment order will remain the same. Only the mechanism by which funds are directed

to victims will change.

               6.      The U.S. Attorney’s Office Should Support Remission in Full of the
                       $1,040,900 to Victims Because it Previously Waived its Right to This
                       Amount

       The U.S. Attorney should support payment in full of the $1,040,900 to victims through

the remission and mitigation process provided by 28 C.F.R. Chapter 9. The Government assured

the Court it would “forgo the forfeiture of $1,040,900 in liquid substitute assets” when it

erroneously agreed to “support releasing [the] funds” through the restitution process.

Government’s Supplemental Sentencing Memorandum at 3 (emphasis added). The Government

took this position at a time it knew the Defendant’s other potentially available substitute assets

could not replace this amount. Having knowingly relinquished its right to liquid substitute assets

during the sentencing hearing, the Government should not now withhold any portion of the funds

during the forfeiture remission process. The Government should instead honor the position it

took before this Court and remit those funds in full to the Pennsylvania Attorney General to help

Philadelphians in need.

       C.      Contract Law, Equity, and Fairness Preclude the Government from
               Executing on Substitute Assets in the Amount of $1,040,900 if the Court Does
               Not Forfeit the 5th Street Escrow Balance

       Should the Court decide not to forfeit the 5th Street Escrow Balance, the Court should

preclude the Government from executing on $1,040,900 in substitute assets because the U.S.

Attorney’s Office promised the Defendant it would apply the 5th Street Escrow Balance to the

Defendant’s forfeiture obligation and waived its right to substitute assets in this amount.



                                                 19
        Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 22 of 25




               1.      The Government Agreed by Written Contract to Apply the Balance of the
                       5th Street Escrow to Defendant’s Forfeiture Money Judgement

       The Government entered into a written agreement with the Defendant about the

disposition of the proceeds from the 5th Street Property. The parties agreed it was in the interest

of both to sell the 5th Street Property shortly after the Defendant was convicted. They placed

virtually all of the net proceeds in an escrow account maintained by the United States Marshals

pursuant to a written contract signed by the Defendant and the Chief of the Asset Forfeiture Unit

within the United States Attorney’s Office. The agreement is styled “Agreement for

Interlocutory Sale of Property” (Dkt. 177-4).

       The agreement provides that the United States Marshals would hold the $2 million in net

proceeds from the sale of the 5th Street Property in its “Seized Assets Deposit Account.” ¶8.a.i.

The agreement made the nature of the funds clear. It provided that the $2 million “shall become

a substitute res subject to forfeiture in place of the 5th Street Property.” ¶8.a.ii. Finally, the

agreement limited the disposition of the funds. The parties agreed the monies would stay in the

escrow account “pending the conclusion of the forfeiture action.” Id.

       The identification of the funds as “subject to forfeiture” and the commitment to hold the

funds pending conclusion of the forfeiture action make clear the parties agreed the funds would

be applied against any forfeiture money judgment the Court entered. The Court should enforce

this contract by applying the 5th Street Escrow Balance against the Court’s money judgment

order to determine the constructive balance owed by the Defendant. Am. Eagle Outfitters v. Lyle

& Scott Ltd., 583 F. 3d 575, 585-86 (3rd. Cir. 2009) (jury determines any ambiguous terms of

contract where parties reduce agreement to writing).




                                                  20
        Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 23 of 25




               2.      The Government Waived it Right to $1,040,900 in Liquid Substitute
                       Assets

       In addition to contract law, the principles of equity and fairness preclude the Government

from executing on $1,040,900 of the Court’s forfeiture money judgment order. As was noted

above, the Government assured the Court it would “forgo the forfeiture of $1,040,900 in liquid

substitute assets” when it agreed to “support releasing funds” to victims via the restitution

process. Government’s Supplemental Sentencing Memorandum at 3 (emphasis added). The

Government waived its right to any potentially available substitute assets in the amount of

$1,040,900. Principles of equity and fairness preclude it from seeking to satisfy that portion of

the Court’s $2,401,850 money judgment. See generally Teva Pharm. Indus. v. AstraZenica

Pharms. LP, 2009 U.S. Dist. Lexis 77885 *13, 2009 WL 2869777 (EDPA 2009) (evidence of

waiver may include participation in inconsistent court proceeding or oral agreement later reduced

to court order).

       D.      The Balance Remaining On The Court’s Forfeiture And Restitution Orders

       The Court entered a forfeiture money judgment of $2,401,850. Proceeds from the sale of

the 5th Street Property in the amount of $2,000,000 were deposited into an asset seizure account

maintained by the U.S. Marshals. Of this, $959,100 were applied to the forfeiture money

judgment as direct proceeds of crime. The balance, $1,040,900, should also have been paid to

the U.S. Treasury and then lawfully directed to victims via the forfeiture remission process.

Proper application of the $1,040,900 would leave a balance of $401,850 on the forfeiture money

judgment before application of other substitute assets. This lawful, fair and just result can be

achieved either by restoring the Court’s April 11, 2018 Preliminary Order of Forfeiture to its

original form, or by precluding the Government from executing on $1,040,900 in substitute

assets when seeking to enforce the Court’s money judgment order.


                                                 21
        Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 24 of 25




IV.    CONCLUSION

       For the reasons set for above, Defendant Renee Tartaglione respectfully requests that the

Court enter an order of forfeiture against the $1,040,900 that presently sits in the Office of the

Clerk. In the alternative, the Court could preclude the Government from executing on

$1,040,900 in substitute assets when seeking to enforce the Court’s money judgment order.


Dated: June 21, 2021                                  Respectfully submitted,


                                                             /s/ Christopher R. Hall
                                                      Christopher R. Hall
                                                      Saul Ewing Arnstein & Lehr
                                                      1500 Market Street, 38th Floor
                                                      Centre Square West
                                                      Philadelphia, PA 19102
                                                      Telephone: (215) 972-7180
                                                      Email: chris.hall@saul.com

                                                      Attorney for Defendant Renee Tartaglione




                                                 22
        Case 2:15-cr-00491-JHS Document 334 Filed 06/21/21 Page 25 of 25




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 18, 2021, this document, filed through the CM/ECF system,

will be sent electronically to the registered participants as identified on the Notice of Electronic

Filing (NEF).

Dated: June 21, 2021


                                                              /s/ Christopher R. Hall
                                                       Christopher R. Hall
